Dear Mr. Dupleix:
You have requested the opinion of this office regarding the levy of municipal taxes on properties recently annexed into the City of Lafayette. According to your letter, properties located in Grand Glade Subdivision were annexed into the City of Lafayette as of February 11, 1993. Specifically, you ask whether the annexed Grand Glade properties should be included on the 1993 tax rolls of the City of Lafayette.
I refer you to Opinions No. 92-855 and No. 83-272, attached hereto. In conformity with, and based upon the authorities referenced therein, it is the opinion of this office that the Grand Glade Subdivision properties are subject to the levy of taxes by the City of Lafayette for the entirety of calender year 1993.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 292n
Enclosures